PER CURIAM.
Davison was convicted of robbery and possession of a firearm during a criminal offense. He was sentenced to 25 years on the robbery count and 10 years to be served concurrently on the firearm count. The two violations were a part of the same criminal act; therefore, the concurrent 10-year sentence imposed under the count of the information charging Davison with pos*1239session of a firearm while engaged in a criminal offense is vacated. Cone v. State, 285 So.2d 12 (Fla.1973); Nowlin v. State, 320 So.2d 468 (Fla. 4th DCA 1975); Zygadlo v. State, 341 So.2d 1053 (Fla. 1st DCA 1976), and Nowlin v. State, Supreme Court, 346 So.2d 1020, opinion filed May 26, 1977.
REVERSED.
BOYER, C. J., and RAWLS and SMITH, JJ., concur.